Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00803-CV

                                      Eugenia MATA,
                                         Appellant

                                             v.

                                Diane Elizabeth VIDALES,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-01924
                      Honorable Solomon Casseb, III, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against Appellant Eugenia
Mata.

       SIGNED August 7, 2013.


                                              _________________________________
                                              Karen Angelini, Justice